Citation Nr: 0840333	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-20 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in July 2004.

The appellant testified at a Travel Board hearing in May 
2008.  The transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The veteran is seeking higher disability 
ratings for depressive disorder and for left knee 
retropatellar pain syndrome.  The veteran last underwent VA 
examinations to evaluate the severity of each of these 
disabilities in a June 2005 orthopedic examination and a July 
2005 psychiatric evaluation.

During the veteran's May 2008 hearing before the Board, the 
veteran was asked "in the past three years, do you think 
that your knee has gotten better or has it stayed the same or 
gotten worse?"  The veteran replied that "It's gotten 
worse."  The Board also notes that a broad review of the 
veteran's May 2008 testimony reveals that he believes that he 
now experiences "A little lateral instability" in the knee 
and a decreasing functional range of motion.

When asked about his depressive disorder's severity over the 
past three years, the veteran testified that "It's 
definitely gotten worse. ... More symptoms ... I'll get thoughts 
of suicide ...."  The Board observes that at the time of his 
July 2005 psychiatric examination, the veteran "denied any 
suicidal ideation during the interview."  The July 2005 
psychiatric examination report does express the examiner's 
opinion that the veteran's condition was "deteriorating" at 
that time.  The Board also observes that the veteran's May 
2008 testimony including a description of a "severe panic 
attack" with other occurrences of "panic attacks; reports 
of such symptoms do not appear to have been contemplated in 
the prior examination reports of record.

The Board believes that the veteran has reasonably and 
credibly testified that the symptoms of his service-connected 
left knee disability and depressive disorder are currently 
more severe than the symptoms contemplated in the most recent 
VA examination reports from over three years ago.  The Board 
also notes, in passing, that outpatient treatment records 
from as recently as October 2008 suggest that the veteran's 
circumstances have changed such that, according to his 
account, "all the psychiatrists he has seen have stated that 
[the change in his circumstances] would cause him distress 
and trigger his hoarding."  The Board finds that these 
recent psychiatric records further suggest that a new current 
VA psychiatric examination is warranted to properly evaluate 
the severity of the veteran's service-connected psychiatric 
symptoms as they may have evolved since the prior July 2005 
VA examination.

In light of the circumstances of this case, and in the 
interest of providing every consideration to the veteran's 
claims, the Board believes that fresh VA examinations are 
warranted to clarify the record and provide the necessary 
expert analysis of the clinical details of the current 
pertinent symptomatology.

Additionally, during his May 2008 hearing before the Board, 
the veteran testified that he has recently received treatment 
for his left knee disability at "Community Health Centers 
Atascadero," and that he has been treated at the facility 
for several years.  The veteran expressly indicated that 
records would be available to be obtained by VA.  The 
veteran's testimony suggests that he has been treated at this 
facility approximately once or twice each month, on an 
ongoing basis.  Although the record was held open following 
the hearing to provide the veteran with an opportunity to 
obtain and submit these records himself, the records have not 
yet been associated with the claims file.  Appropriate action 
should be taken to assist the veteran, including soliciting 
the requisite authorizations and requesting the treatment 
records from this private provider.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claims, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  Attempt to obtain the necessary 
authorization from the veteran to request 
his outpatient treatment records from 
Community Health Centers Atascadero.  If 
the necessary authorization, or the 
records themselves, cannot be obtained, 
this should be noted in the claims file.

2.  Take any appropriate action to ensure 
that the claims file includes any VA 
medical records for pertinent treatment 
subsequent to October 8, 2008 (the date of 
the most recent update of the claims file 
with VA medical records).

3.  Schedule the veteran for a new VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
depressive disorder.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail to 
allow for evaluation under applicable VA 
rating criteria. 

4.  The veteran should be scheduled for an 
examination by an appropriate specialist 
to determine the current severity of his 
left knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail to 
allow for evaluation of the left knee 
under applicable VA rating criteria.  The 
examiner should clearly report limitation 
of motion in degrees.  The examiner should 
also report (in degrees) any functional 
limitation of motion due to pain.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness, and fatigue, including during 
flare-ups (in degrees of motion, to the 
extent possible).  If there is evidence of 
recurrent subluxation or lateral 
instability, the examiner should report 
whether it is slight, moderate, or severe.

5.  Thereafter, readjudicate these issues 
on appeal after any other additional 
development is completed.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




